Name: Commission Regulation (EEC) No 3634/81 of 17 December 1981 authorizing the conclusion of long-term private storage contracts for grape must, concentrated grape must and rectified concentrated grape must in respect of the 1981/82 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/28 18 . 12 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3634/81 of 17 December 1981 authorizing the conclusion of long-term private storage contracts for grape must, concentrated grape must and rectified concentrated grape must in respect of the 1981/82 wine year HAS ADOPTED THIS REGULATION : Article 1 Long-term storage contracts may be concluded for grape must, concentrated grape must and rectified concentrated grape must. Article 2 For the storage contracts referred to in Article 1 , the amount of aid as specified in Article 1 1 of Regulation (EEC) No 2600/79 shall be increased by 20 % . Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Articles 8 (3) and 9 (5) thereof, Whereas Commission Regulation (EEC) No 3633/81 (3) authorized the conclusion of long-term private storage contracts for certain table wines for the 1981 /82 wine year ; whereas the condition laid down in the second indent of Article 8 (2) of Regulation (EEC) No 337/79 for authorizing the conclusion of long-term storage contracts for grape must, concen ­ trated grape must and rectified concentrated grape must is therefore fulfilled ; Whereas Article 9 (4) of Regulation (EEC) No 337/79 provides that, for long-term contracts, the amount of the aid may be increased by up to 20 % ; whereas, in view of the considerable risks to which must is subject during a long period of storage, provision should be made to increase by 20 % the rates of aid specified in Article 1 1 of Commission Regulation (EEC) No 2600/79 (4), as amended by Regulation (EEC) No 3632/81 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Short-term storage contracts concluded before the date of entry into force of this Regulation shall , at the request of the party concerned, be terminated in respect of those quantities for which , at the time of such termination , that party enters into a long-term storage contract. In this event, for the quantities tfius placed under a long-term storage contract, entitlement to short-term storage aid shall not be lost in respect of the period during which they were the subject of the short-term contract . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1981 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 54, 5. 3 . 1979, p. 1 . 2 OJ No L 359, 15 . 12. 1981 , p . 1 . (3) See page 24 of this Official Journal . (4) OJ No L 297, 24 . 11 . 1979 , p . 15 . (*) See page 22 of this Official Journal .